DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. U.S. PGPUB No. 2017/0341941.

Regarding claim 1, Zhao discloses a microscope-observation-sample preparation base material comprising: a base material body 52 that includes: a flow path 60 in which a medium solution 54 is made to flow (see figure 2A); a solution injection section 56 that opens at one end of the flow path (the section where inlet 56 meets tank 52) and into which the medium solution is injected (“The inlet 56 may receive the precursor material 54 from a tank or other storage vessel (not shown)” [0020]); and a droplet supporting section 58 that opens at the other end of the flow path and that supports a droplet of the medium solution 54 injected from the solution injection section, in a hanging state, with a surface of the droplet being partially exposed (“The droplet 66 may remain suspended from the tip 64 for a period of time due to surface tension” [0021]), and an outside-air 
Claim 1 recites, in the preamble that the base material is a microscope-observation-sample preparation base material. When reading the preamble in the context of the entire claim, the recitation of a microscope observation sample is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Further the language that the base material is a microscope observation sample preparation base material is an intended use of the device as any device which meets the limitations of the claim could potentially be observed by a microscope and the claim does not include any structure relating to a microscope or how a microscope interfaces with the material of the claim.

Regarding claim 3, Zhao discloses that the outside-air preventing member 78 is a lid member that blocks the solution injection section by being removable inserted into the solution injection section or by openably covering an opening of the solution injection section (“the tank 52 may be a sealed tank such that an air pressure above the 

Regarding claim 5, Zhao discloses that the outside-air entry preventing member 78 is a valved plug that can open/close an intermediate position of the flow path (“the tank 52 may be a sealed tank such that an air pressure above the ambient or atmospheric pressure may be maintained. The precursor inlet 56 may therefore include a closable air-tight valve 78” [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. U.S. PGPUB No. 2017/0341941 in view of Fraden et al. U.S. PGPUB No. 2010/0252118.

Regarding claim 2, Zhao discloses the claimed invention except that while Zhao discloses a valve 78 intended to seal tank 52 in an air-tight manner ([0027]), there is no explicit disclosure that valve 78 is formed of a substance having a fluidity that is injected 
Fraden discloses a fluidic device comprising a valve for sealing a chamber in an air-tight manner wherein the valve is formed of a gel substance having a fluidity that is injected form the solution injection section to block the solution injection section or the inside of the flow path (“fluid restriction region 1328 may be in the form of a narrow fluid path or a channel having the same dimensions as chamber 1320, but having an obstruction (e.g., posts or a valve) positioned in or at that region. In other embodiments, fluid restriction region 1328 may comprise a porous membrane, a semi-permeable plug (e.g., a gel), a valve” [0111]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Zhao using the material of Fraden (forming the valve by a semi-permeable gel) in order to selectively allow materials to pass through while rejecting other materials (for example, allowing the solution 52 of Zhao to flow through while preventing air from passing through) thereby preserving the air-tight chamber of Zhao using the specific mechanism of Fraden for embodying the generic valve of Zhao.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. U.S. PGPUB No. 2017/0341941 in view of Mescher et al. U.S. PGPUB No. 2016/0220997.


Mescher discloses a device including flow channels for liquid samples wherein a valve designed to ensure an air-tight seal of the chamber through which fluid flows is an optically transparent plate-like member (“some viewing ports may also serve as fluidic capacitors (e.g., may contain an optically transparent valve or pumping membrane)” [0068]). The optically transparent valves allow a user to perform inspections (specifically using a microscope) of the fluid contained within the flow channel (”the components of the cell culture platform 102 are manufactured from substantially clear materials and/or include view ports. The microscope 108 is used to view cells and/or tissue cultured in the cell culture platform 102” [0041]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao with the optically transparent valve of Mescher in order to allow a user to monitor the state of fluid within the chamber, thereby informing the user as to visible changes in the fluid which may be indicative of sub-optical performance of the apparatus (for instance, if fluid levels were to drop below a certain level, or if a visible change in fluid composition/color were noted).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. U.S. PGPUB No. 2006/0293169 in view of Leyrer et al. U.S. PGPUB No. 2010/0210771.

Regarding claim 6, Srinivasan a microscope-observation-sample preparation method (as discussed with respect to the rejection of claim 1, this is an intended use recitation in the preamble and does not limit the claim) comprising: 35injecting a medium solution from a solution injection section 112 that opens at one end of a flow path of a base material body (the right side of figure 1); supporting, by means of a droplet supporting section that opens at the other end of the flow path of the base material body, a droplet of the medium solution injected from the solution injection section, in a hanging state, with a surface of the droplet being partially exposed (“When a high voltage is applied, typically in the range of about 5 to about 30 kilovolts, a spherical droplet of the sol-gel, which forms at the capillary tip” [0035]), and an observation target being enclosed in the droplet (since the claim does not include any language pertaining to the observation, any material contained within the liquid soap, including the soap itself may be understood to be “an observation target” as required); preventing entry of outside air from the solution injection section into the droplet supporting section, in the flow path of the base material body, in which the droplet is supported (since the droplet is supplied from a “syringe pump” [0049], which necessarily includes a sealed environment in which a solution is compressed to eject the solution from the syringe pump); and causing the droplet, which is supported by the droplet supporting section, to become a gel or a solid (since paragraph [0035] describes that the droplet is subjected to a sol-gel process, which is a solidification of a liquid), in a state in which entry of outside air into the droplet supporting section is prevented (since the droplet is formed by a syringe pump, which functions by limiting outside air and then compressing fluid 
Leyrer discloses a medium solution which is a liquid aqueous solution comprising zeolites is substantially transparent (“Builders which may be present in the liquid detergents or cleaners are, in particular, silicates, aluminum silicates (in particular zeolites), and particularly preferably in the case of transparent liquid detergents, carbonates, salts of organic di- and polycarboxylic acids, and mixtures of these substances” [0084]) and it is the intention of Leyrer to thicken or gel the medium [0003].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Srinivasan by providing the transparent zeolite-containing medium of Leyrer to embody the generic zeolite-containing medium of Srinivasan in order to test different zeolite-materials for improving the gas sensor of Srinivasan (as described in paragraph [0003] of Srinivasan).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonpatent Literature How to Unclog Your Foam Pump Bottle in view of Agarkhed et al. U.S. PGPUB No. 2018/0216046.

Regarding claim 6, the website thediysecrets (a copy of which is provided with this office action) is an article titled How to Unclog Your Foam Pump Bottle including comments dating from at least 7/24/2014, and so the article must have been published earlier than 7/24/2014, thereby qualifying as prior art.
The website discloses a microscope-observation-sample preparation method (as discussed with respect to the rejection of claim 1, this is an intended use recitation in the preamble and does not limit the claim) comprising:35 injecting a medium solution (liquid soap) from a solution injection section (the bottle, illustrated in the second figure) 
In this explanation, when the bottle is sealed to the pump, liquid soap is flowed from the bottle to the tip of the pump where some of the soap is allowed to solidify.

Agarkhed discloses a soap composition which is transparent [0118] before solidification [0065] [0083].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the method practiced in thediysecrets with the transparent liquid soap of Agarkhed in order to utilize a specific and commercially available soap composition for embodying the generic soap described in thediysecrets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881